     Case 1:20-cv-01048-DAD-SAB Document 57 Filed 01/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11 CHARLES CRISWELL, et al.,                           Case No. 1:20-cv-01048-DAD-SAB

12                 Plaintiffs,                         ORDER ENTERING PROTECTIVE ORDER

13          vs.                                        (ECF No. 56)

14 MICHAEL BOUDREAUX,

15                 Defendant.

16

17          On January 14, 2021, a stipulated protective order governing the discovery of electronically
18 stored information was filed in this action. (ECF No. 56.) Finding good cause exists, IT IS

19 HEREBY ORDERED that the stipulated protected order: re discovery of electronically stored

20 information is approved.

21

22 IT IS SO ORDERED.

23 Dated:     January 14, 2021
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27

28
